78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Augustine BAILEY, Debbie Bailey, Laverne Gregory, and MerleJohnson, Appellants,v.AREA AGENCY ON AGING OF SOUTHEAST ARKANSAS, INC.;  BobbyAshcraft, in His Individual and Official Capacity as aMember of Its Board of Directors;  Wilson Crain, in HisIndividual and Official Capacity as a Member of Its Board ofDirectors;  Florene Chadick, in Her Individual and OfficialCapacity as a Member of Its Board of Directors;  NelsonThompson, in His Individual and Official Capacity as aMember of Its Board of Directors;  Cary Clark, in HisIndividual and Official Capacity as a Member of Its Board ofDirectors;  James Bennett, in His Individual and OfficialCapacity as a Member of Its Board of Directors;  PaulFisher, in His Individual and Official Capacity as a Memberof Its Board of Directors;  and John Clark, in HisIndividual and Official Capacity as a Member of Its Board ofDirectors, Appellees.
No. 95-2524.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 14, 1996.Decided March 11, 1996.

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In 1992, the four plaintiffs were fired from their positions as van drivers for the Area Agency on Aging of Southeast Arkansas.   They sued the agency and its board of directors in federal district court, alleging a deprivation of constitutional rights by the state.   See 42 U.S.C. § 1983.


2
On motion, the district court granted summary judgment to the defendants in mid-1995, holding that there was no state action by the defendants.   The plaintiffs appealed.   We have read the briefs, examined the exhibits, considered the district court record, and heard oral argument by the parties.   Because we discern no error of law in the record, we affirm the judgment of the district court.1  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas